3/10/2021          Case 1:20-cv-10575-LTS-SLC        Document
                                      Bridal Gowns, Wedding Dresses117    Filed
                                                                   by Hayley Paige03/19/21       Page 1 of 14
                                                                                  Bridal - JLM Couture


                SUBSCRIBE NOW AND RECEIVE 10% OFF YOUR NEXT PURCHASE AT POPUPPAIGE.COM                                     ×
                                          SUBSCRIBE (https://www.jlmcouture.com/signup)



                                                                                        (/style-search) SIGN IN (/USER/LOGIN)

                           Collections
                   Spring 2021:
   (https://www.jlmcouture.com/hayley-
   paige)            CAMPAIGN (/HAYLEY-PAIGE/BRIDAL/SPRING/2021)
                   Spring 2020:
                           CAMPAIGN (/HAYLEY-PAIGE/BRIDAL/SPRING/2020)

                           HAYLEY PAIGE X BHLDN (HTTPS://WWW.BHLDN.COM/CATEGORIES/HAYLEY-PAIGE)

                           BRIDAL SIZE INCLUSIVE STYLES (/HAYLEY-PAIGE/PLUS-SIZE)



                                                                                                             n
                                                                                                        21 a
                                                                                                     4/ tm
                           BRIDESMAID SIZE INCLUSIVE STYLES (/HAYLEY-PAIGE-OCCASIONS/PLUS-SIZE)   3/ Gu




                                                                                                          .
                                                                                                       on
                                                                                              ed v
                                                                                           id nc




                                                                                                    si
                           BLUSH BY HAYLEY PAIGE (/BLUSH-HAYLEY-PAIGE)



                                                                                            er t.
                                                                                                 is
                                                                                        t p igh
                                                                                        ec I




                                                                                               m
                                                                                     D ure




                                                                                    ou yr
                                                                                           2 1

                                                                                 ith op
                                                                                 75 ut




                           BRIDESMAIDS (/HAYLEY-PAIGE-OCCASIONS)
                                                                                        0/
                                                                              05 Co




                                                                               w c
                                                                                      1

                                                                            d by
                                                                                   3/
                                                                           V1 M



                                                                                 n


                                                                         ite d
                                                                        C JL




                                                                               o




                           PURCHASE A SWATCH
                                                                      ib te
                                                                             d

                                                                   oh ec
                                                                    20 in



                                                                          ve




                           (HTTPS://WWW.POPUPHAYLEYPAIGE.COM/COLLECTIONS/SWATCHES-1)
                                                                 pr ot
                                                                        d



                                                                       hi
                                             ite




                                                               is pr
                                                                    rc
                                           C



                                                                  A


                                                              n is




                           FLOWER GIRLS (/LA-PETITE-FLOWER-GIRL)
                                                           tio nt
                                                         uc e
                                                       od um
                                                     pr oc




                           ATHLEISURE (HTTPS://WWW.POPUPHAYLEYPAIGE.COM/COLLECTIONS/HAYLEY-
                                                   re d




                           PAIGE-ATHLEISURE)
                                                 er his
                                              rth T




                           VEILS (/HAYLEY-PAIGE/ACCESSORIES)
                                                   Fu




                           HAYLEY PAIGE FAVORITES (/HAYLEY-PAIGE/BRIDAL/FAVORITES)

                           VIEW ALL STYLES (/HAYLEY-PAIGE/LATEST-STYLES)

                           HOLY MATRIMOJI (HTTPS://ITUNES.APPLE.COM/US/APP/HOLY-
                           MATRIMOJI/ID1205065283)

                           STORES (/STORES?FIELD_LINE_REF_TARGET_ID_1=223)

                           TRUNK SHOWS (/TRUNK-SHOWS?FIELD_LINES_REF_TARGET_ID=223)

                           PRESS PLAY (/HAYLEY-PAIGE/VIDEOS)

                           SPOTTED (/HAYLEY-PAIGE/CELEBRITY-SPOTLIGHT)
https://www.jlmcouture.com/Hayley-Paige                                                                                     1/14
3/10/2021          Case 1:20-cv-10575-LTS-SLC        Document
                                      Bridal Gowns, Wedding Dresses117    Filed
                                                                   by Hayley Paige03/19/21       Page 2 of 14
                                                                                  Bridal - JLM Couture


                           HOUSE OF HAYLEY PAIGE (/HAYLEY-PAIGE)

                           HAYLEY PAIGE (/HAYLEY-PAIGE)

                           HP X BHLDN (HTTPS://WWW.BHLDN.COM/PAGES/HAYLEY-PAIGE-COLLABORATION?
                           UTM_MEDIUM=OTHER&UTM_SOURCE=HAYLEY_PAIGE&UTM_CAMPAIGN=LAUNCH)

                           BLUSH BY HAYLEY PAIGE (/BLUSH-HAYLEY-PAIGE)

                           JIM HJELM BY HAYLEY PAIGE (/JIM-HJELM)

                           HAYLEY PAIGE OCCASIONS (/HAYLEY-PAIGE-OCCASIONS)

                           LA PETITE BY HAYLEY PAIGE (/LA-PETITE-FLOWER-GIRL)

                           PLUS SIZE BRIDAL STYLES (HTTPS://WWW.JLMCOUTURE.COM/HAYLEY-
                           PAIGE/PLUS-SIZE)



                                                                                                         n
                                                                                                    21 a
                                                                                                 4/ tm
                           PLUS SIZE BRIDESMAID STYLES (/HAYLEY-PAIGE-OCCASIONS/PLUS-SIZE)    3/ Gu




                                                                                                      .
                                                                                                   on
                                                                                          ed v
                                                                                       id nc




                                                                                                si
                           HAYLEY PAIGE RED CARPET (/HAYLEY-PAIGE-RED-CARPET/LATEST-STYLES)



                                                                                        er t.
                                                                                             is
                                                                                    t p igh
                                                                                    ec I




                                                                                           m
                                                                                 D ure




                                                                                ou yr
                                                                                       2 1

                                                                             ith op
                                                                             75 ut




                           ATHLEISURE (/HAYLEY-PAIGE/ATHLEISURE)
                                                                                    0/
                                                                          05 Co




                                                                           w c
                                                                                  1

                                                                        d by
                                                                               3/
                                                                       V1 M



                                                                             n


                                                                     ite d
                                                                    C JL




                                                                           o




                           VEILS BY HAYLEY PAIGE (HTTPS://WWW.JLMCOUTURE.COM/HAYLEY-
                                                                  ib te
                                                                         d

                                                               oh ec
                                                                20 in



                                                                      ve




                           PAIGE/ACCESSORIES)
                                                             pr ot
                                                                    d



                                                                   hi
                                          ite




                                                           is pr
                                                                rc
                                          C



                                                              A


                                                          n is




                           POP-UP PAIGE (HTTPS://POPUPPAIGE.COM)
                                                       tio nt
                                                     uc e
                                                   od um
                                                 pr oc




                           HOLY MATRIMOJI (HTTPS://ITUNES.APPLE.COM/US/APP/HOLY-
                                               re d




                           MATRIMOJI/ID1205065283)
                                             er his
                                           th T




                           INQUIRE (/HAYLEY-PAIGE/INQUIRE)
                                                   r
                                                Fu




                                                                                (/)




https://www.jlmcouture.com/Hayley-Paige                                                                         2/14
3/10/2021          Case 1:20-cv-10575-LTS-SLC        Document
                                      Bridal Gowns, Wedding Dresses117    Filed
                                                                   by Hayley Paige03/19/21       Page 3 of 14
                                                                                  Bridal - JLM Couture



            (https://instagram.com/misshayleypaige)

            (https://www.facebook.com/pages/Hayley-Paige/209041175829590)

            (https://www.pinterest.com/misshayleypaige)

            (https://www.youtube.com/channel/UCJR_76xqVd6ihrlUm3AL-qg)




                                                                                                          n
                                                                                                     21 a
                                                                                                  4/ tm
                                                                                               3/ Gu




                                                                                                       .
                                                                                                    on
                                                                                           ed v
                                                                                        id nc




                                                                                                 si
                                                                                         er t.
                                                                                              is
                                                                                     t p igh
                                                                                     ec I




                                                                                            m
                                                                                  D ure




                                                                                 ou yr
                                                                                        2 1

                                                                              ith op
                                                                              75 ut



                                                                                     0/
                                                                           05 Co




                                                                            w c
                                                                                   1




             ‹                                                                                                  ›
                                                                         d by
                                                                                3/
                                                                        V1 M



                                                                              n


                                                                      ite d
                                                                     C JL




                                                                            o


                                                                   ib te
                                                                          d

                                                                oh ec
                                                                 20 in



                                                                       ve


                                                              pr ot
                                                                     d



                                                                    hi
                                           ite




                                                            is pr
                                                                 rc
                                          C



                                                               A


                                                           n is
                                                        tio nt
                                                      uc e
                                                    od um
                                                  pr oc
                                                re d
                                              er his
                                            th T    r
                                                 Fu




(/hayley-paige/bridal/spring/2021/style-62109)


                                          The Hayley Paige Collection
                     THE DRESSING ROOM
(https://www.jlmcouture.com/hayley-paige/bridal/spring/2020)
                                RECKLESS OPTIMISM
(https://player.vimeo.com/video/463619622?width=630&height=450&iframe=true)

https://www.jlmcouture.com/Hayley-Paige                                                                             3/14
3/10/2021          Case 1:20-cv-10575-LTS-SLC        Document
                                      Bridal Gowns, Wedding Dresses117    Filed
                                                                   by Hayley Paige03/19/21       Page 4 of 14
                                                                                  Bridal - JLM Couture


                                          Find Your Hayley Paige Dress:
                                                         #justgotpaiged


            STORE LOCATOR (HTTPS://WWW.JLMCOUTURE.COM/STORES?FIELD_LINE_REF_TARGET_ID_1=223)



            TRUNK SHOWS (HTTPS://WWW.JLMCOUTURE.COM/TRUNK-SHOWS?FIELD_LINES_REF_TARGET_ID=223)


   HAYLEY
    BLUSH BY   PAIGE
     OCCASIONS
     HAYLEY
      PAIGE
(Hayley-Paige-Occasions)
   PRECIOUS
  AND PETITE
(Blush-Hayley-Paige)


                                                                                                           n
                                                                                                      21 a
    PAIGING
(la-petite-     THE RUNWAY
            ower-girl)                                                                             4/ tm
                                                                                                3/ Gu




                                                                                                        .
                                                                                                     on
                                                                                            ed v


(hayley-paige-red-carpet/latest-styles)
                                                                                         id nc




                                                                                                  si
                                                                                          er t.
                                                                                               is
                                                                                      t p igh
                                                                                      ec I




                                                                                             m
                                                                                   D ure




                                                                                  ou yr
                                                                                         2 1

(https://www.popuphayleypaige.com)                                             ith op
                                                                               75 ut




      THE HEARTS ON FIRE COLLECTION
                                                                                      0/
                                                                            05 Co




                                                                             w c
                                                                                    1

                                                                          d by
                                                                                 3/
                                                                         V1 M




              INSTAGRAM
                                                                               n




(https://www.heartson re.com/hayley-paige-for-hearts-on- re)
                                                                       ite d
                                                                      C JL




                                                                             o


                                                                    ib te
                                                                           d

                                                                 oh ec
                                                                  20 in



                                                                        ve




(https://www.instagram.com/misshayleypaige/)
                                                               pr ot
                                                                      d



                                                                     hi
                                            ite




                                                             is pr
                                                                  rc
                                           C



                                                                A


                                                            n is
                                                         tio nt
                                                       uc e
                                                     od um




                                          SHOP NOW AT POPUPPAIGE!
                                                   pr oc
                                                 re d
                                               er his
                                             th T    r
                                                  Fu




https://www.jlmcouture.com/Hayley-Paige                                                                         4/14
3/10/2021          Case 1:20-cv-10575-LTS-SLC        Document
                                      Bridal Gowns, Wedding Dresses117    Filed
                                                                   by Hayley Paige03/19/21       Page 5 of 14
                                                                                  Bridal - JLM Couture




                                                                                                         n
                                                                                                    21 a
                                                                                                 4/ tm
                                                                                              3/ Gu




                                                                                                      .
                                                                                                   on
                                                                                          ed v
                                                                                       id nc




                                                                                                si
                                                                                        er t.
                                                                                             is
                                                                                    t p igh
                                                                                    ec I




                                                                                           m
                                                                                 D ure




                                                                                ou yr
                                                                                       2 1

                                                                             ith op
                                                                             75 ut



                                                                                    0/
                                                                          05 Co




                                                                           w c
                                                                                  1

                                                                        d by
                                                                               3/
                                                                       V1 M



                                                                             n


                                                                     ite d
                                                                    C JL




                                                                           o


                                                                  ib te
                                                                         d

                                                               oh ec
                                                                20 in



                                                                      ve


                                                             pr ot
                                                                    d



                                                                   hi
                                          ite




                                                           is pr
                                                                rc
                                          C



                                                              A


                                                          n is
                                                       tio nt
                                                     uc e
                                                   od um
                                                 pr oc
                                               re d
                                             er his
                                           th T




                          (https://www.popuphayleypaige.com/collections/hayley-paige-athleisure)
                                                   r
                                                Fu




       Bomber Jacket - Style #670J (https://www.popuphayleypaige.com/collections/hayley-paige-athleisure)




https://www.jlmcouture.com/Hayley-Paige                                                                         5/14
3/10/2021          Case 1:20-cv-10575-LTS-SLC        Document
                                      Bridal Gowns, Wedding Dresses117    Filed
                                                                   by Hayley Paige03/19/21       Page 6 of 14
                                                                                  Bridal - JLM Couture




                                                                                                         n
                                                                                                    21 a
                                                                                                 4/ tm
                                                                                              3/ Gu




                                                                                                      .
                                                                                                   on
                                                                                          ed v
                                                                                       id nc




                                                                                                si
                                                                                        er t.
                                                                                             is
                                                                                    t p igh
                                                                                    ec I




                                                                                           m
                                                                                 D ure




                                                                                ou yr
                                                                                       2 1

                                                                             ith op
                                                                             75 ut



                                                                                    0/
                                                                          05 Co




                                                                           w c
                                                                                  1

                                                                        d by
                                                                               3/
                                                                       V1 M



                                                                             n


                                                                     ite d
                                                                    C JL




                                                                           o


                                                                  ib te
                                                                         d

                                                               oh ec
                                                                20 in



                                                                      ve


                                                             pr ot
                                                                    d



                                                                   hi
                                          ite




                                                           is pr
                                                                rc
                                          C



                                                              A


                                                          n is
                                                       tio nt
                                                     uc e
                                                   od um
                                                 pr oc
                                               re d
                                             er his
                                           th T




                          (https://www.popuphayleypaige.com/collections/hayley-paige-athleisure)
                                                   r
                                                Fu




        Long T-Shirt - Style #670T (https://www.popuphayleypaige.com/collections/hayley-paige-athleisure)




https://www.jlmcouture.com/Hayley-Paige                                                                         6/14
3/10/2021          Case 1:20-cv-10575-LTS-SLC        Document
                                      Bridal Gowns, Wedding Dresses117    Filed
                                                                   by Hayley Paige03/19/21       Page 7 of 14
                                                                                  Bridal - JLM Couture




                                                                                                         n
                                                                                                    21 a
                                                                                                 4/ tm
                                                                                              3/ Gu




                                                                                                      .
                                                                                                   on
                                                                                          ed v
                                                                                       id nc




                                                                                                si
                                                                                        er t.
                                                                                             is
                                                                                    t p igh
                                                                                    ec I




                                                                                           m
                                                                                 D ure




                                                                                ou yr
                                                                                       2 1

                                                                             ith op
                                                                             75 ut



                                                                                    0/
                                                                          05 Co




                                                                           w c
                                                                                  1

                                                                        d by
                                                                               3/
                                                                       V1 M



                                                                             n


                                                                     ite d
                                                                    C JL




                                                                           o


                                                                  ib te
                                                                         d

                                                               oh ec
                                                                20 in



                                                                      ve


                                                             pr ot
                                                                    d



                                                                   hi
                                          ite




                                                           is pr
                                                                rc
                                          C



                                                              A


                                                          n is
                                                       tio nt
                                                     uc e
                                                   od um
                                                 pr oc
                                               re d
                                             er his
                                           th T




                          (https://www.popuphayleypaige.com/collections/hayley-paige-athleisure)
                                                   r
                                                Fu




     T-Shirt and Shorts - Style #670S (https://www.popuphayleypaige.com/collections/hayley-paige-athleisure)




https://www.jlmcouture.com/Hayley-Paige                                                                         7/14
3/10/2021          Case 1:20-cv-10575-LTS-SLC        Document
                                      Bridal Gowns, Wedding Dresses117    Filed
                                                                   by Hayley Paige03/19/21       Page 8 of 14
                                                                                  Bridal - JLM Couture




                                                                                                          n
                                                                                                     21 a
                                                                                                  4/ tm
                                                                                               3/ Gu




                                                                                                       .
                                                                                                    on
                                                                                           ed v
                                                                                        id nc




                                                                                                 si
                                                                                         er t.
                                                                                              is
                                                                                     t p igh
                                                                                     ec I




                                                                                            m
                                                                                  D ure




                                                                                 ou yr
                                                                                        2 1

                                                                              ith op
                                                                              75 ut



                                                                                     0/
                                                                           05 Co




                                                                            w c
                                                                                   1

                                                                         d by
                                                                                3/
                                                                        V1 M



                                                                              n


                                                                      ite d
                                                                     C JL




                                                                            o


                                                                   ib te
                                                                          d

                                                                oh ec
                                                                 20 in



                                                                       ve


                                                              pr ot
                                                                     d



                                                                    hi
                                           ite




                                                            is pr
                                                                 rc
                                          C



                                                               A


                                                           n is
                                                        tio nt
                                                      uc e
                                                    od um
                                                  pr oc
                                                re d
                                              er his
                                            th T




                          (https://www.popuphayleypaige.com/collections/hayley-paige-athleisure)
                                                    r
                                                 Fu




            Robes - Style #670R (https://www.popuphayleypaige.com/collections/hayley-paige-athleisure)



  See our Blog post (https://www.jlmcouture.com/blog/2016/11/28/introducing-hayley-p


                                          Shop Now (https://popuppaige.com/)


  SIZE INCLUSIVE GOWNS
   ACCESSORIZE
(hayley-paige/plus-size-bridal-gowns)
https://www.jlmcouture.com/Hayley-Paige                                                                         8/14
3/10/2021           Case 1:20-cv-10575-LTS-SLC        Document
                                       Bridal Gowns, Wedding Dresses117    Filed
                                                                    by Hayley Paige03/19/21       Page 9 of 14
                                                                                   Bridal - JLM Couture

(hayley-paige/accessories)



                                                 Celebrity Spotlight
                                                       Spotted in Hayley Paige


             (/hayley-paige-red-carpet/celebrity-                 (/hayley-paige-red-carpet/celebrity-
                      spotlight/ariel-martin)                           spotlight/meg-donnelly-2)
    yles%2Fopen_graph%2Fpublic%2Fmegdonnelly_0.jpg%3Fitok%3D-OHzOCxU&description=Meg+Donnelly)
     pg%3Fitok%3Dbf_zw45N&description=Ariel+Martin)
      Ariel Martin (/hayley-paige-red-carpet/celebrity-spotlight/ariel-martin)
                                                          Meg Donnelly (/hayley-paige-red-carpet/celebrity-s
                    Style Revel (/hayley-paige-red-                                            Just Jared Jr
                  carpet/bridal/fall/2018/style-revel)                  (http://www.justjaredjr.com/2020/01/26/meg-donnelly-
                               Just Jared Jr.                           milo-manheim-more-glam-up-for-zombies-2-premiere/)
        (http://www.justjaredjr.com/2020/01/26/meg-donnelly-
                                                          (/hayley-paige-red-carpet/celebrity-
        milo-manheim-more-glam-up-for-zombies-2-premiere/)
                                                               spotlight/andrea-boehlke)



                                                                                                           n
     %2Fstyles%2Fopen_graph%2Fpublic%2Fandreab.png%3Fitok%3Di-eO545b&description=Andrea+Boehlke)

                                                                                                      21 a
                                                                                                   4/ tm
                                                    Andrea Boehlke (/hayley-paige-red-carpet/celebrity
                                                                                                3/ Gu
                                                                                      Style Merlin (/hayley-paige-red-




                                                                                                        .
                                                                                                     on
                                                                                            ed v
                                                                                         id nc




                                                                                                  si
                                                                                 carpet/bridal/spring/2017/style-merlin)




                                                                                          er t.
                                                                                               is
                                                                                      t p igh
                                                                                      ec I




                                                                                             m
                                                                                   D ure




                                                                                                Vogue Spain

                                                                                  ou yr
                                                                                         2 1

                                                                               ith op
                                                                               75 ut




                                                                        (https://www.vogue.es/celebrities/galerias/sag-awards-
                                                                                      0/
                                                                            05 Co




                                                                             w c
                                                                                    1

                                                                          d by
                                                                                 3/




                                                                                   2020-alfombra-roja-vestidos) Bustle
                                                                         V1 M



                                                                               n


                                                                       ite d
                                                                      C JL




                                                                             o




                                                                       (https://www.bustle.com/p/all-the-sheer-dresses-at-the-
                                                                    ib te
                                                                           d

                                                                 oh ec
                                                                  20 in



                                                                        ve




                                                                                  2020-sag-awards-21714362) USA Today
                                                               pr ot
                                                                      d



                                                                     hi




‹                                                                                                                                ›
                                          ite




                                                             is pr
                                                                  rc




                                                                                   (https://www.usatoday.com/picture-
                                          C



                                                                A


                                                            n is




                                                                       gallery/entertainment/movies/2020/01/19/sag-awards-
                                                         tio nt
                                                       uc e




                                                                         2020-stars-sparkle-red-carpet/4519594002/) NY Daily
                                                     od um
                                                   pr oc




                                                                          News (https://www.nydailynews.com/snyde/ny-sag-
                                                 re d




                                                                       awards-2020-best-and-worst-red-carpet-looks-20200119-
                                               er his
                                             th T




                                                                            mt4ipe5mmjemxle3eqnisn7sda-photogallery.html)
                                                                        Footwear News (https://footwearnews.com/gallery/sag-
                                                   r




                                                                                        awards-red-carpet-arrivals-
                                                Fu




                                                                          photos/shutterstock_editorial_10525967c/) Instagram
                                                                             (https://www.instagram.com/p/B7hH8bClnze/)

            (/hayley-paige-red-carpet/celebrity-
                   spotlight/tess-romero)
     ng%3Fitok%3DtJYPd3Iu&description=Tess+Romero)
      Tess Romero (/hayley-paige-red-carpet/celebrity-spotlight/tess-romero)
                        Style Fredo (/hayley-paige-red-
                    carpet/bridal/spring/2019/style-fredo)
                                 Daily Mail UK
               (https://www.dailymail.co.uk/tvshowbiz/article-
            7889157/Gina-Rodriguez-looks-classic-black-cocktail-
                dress-packs-PDA-husband-Joe-Locicero.html)


https://www.jlmcouture.com/Hayley-Paige                                                                                          9/14
3/10/2021         Case 1:20-cv-10575-LTS-SLC        Document
                                      Bridal Gowns, Wedding Dresses117    Filed
                                                                    by Hayley Paige03/19/21       Page 10 of 14
                                                                                    Bridal - JLM Couture




                                              HOUSE OF HAYLEY PAIGE
                                                       ENGAGED WITH PAIGE!




                                                                                                         n
                                    (https://www.jlmcouture.com/Blush-

                                                                                                    21 a
                                                                                                 4/ tm
   (https://www.jlmcouture.com/Hayley-        Hayley-Paige)                                   3/ Gu
                                                                     (https://www.jlmcouture.com/Hayley-
               Paige)




                                                                                                      .
                                                                                                   on
                                                                                          ed v

                                                                             Paige-Occasions)
                                                                                       id nc




                                                                                                si
                                                                                        er t.
                                                                                             is
                                                                                    t p igh
                                                                                    ec I




                                                                                           m
                                                                                 D ure




                                                                                ou yr
                                                                                       2 1

                                                                             ith op
                                                                             75 ut



                                                                                    0/
                                                                          05 Co




                                                                           w c
                                                                                  1

                                                                        d by
                                                                               3/
                                                                       V1 M



                                                                             n


                                                                     ite d
                                                                    C JL




                                                                           o


                                                                  ib te



                                                                                          (https://www.jlmcouture.com/Jim-
                                                                         d

                                                               oh ec
                                                                20 in



                                                                      ve




                                                                                                      Hjelm)
                                                             pr ot
                                                                    d



                                                                   hi
                                          ite




                                                           is pr
                                                                rc
                                          C



                                                              A


                                                          n is
                                                       tio nt




                                              (https://www.jlmcouture.com/hayley-
                                                     uc e
                                                   od um




                                                      paige-red-carpet)
                                                 pr oc
                                               re d
                                             er his
                                           th T    r
                                                Fu




                                              Follow Hayley Paige
                               (https://www.youtube.com/channel/UCJR_76xqVd6ihrlUm3AL-qg)
                          (https://www.facebook.com/pages/Hayley-Paige/209041175829590)
            (https://twitter.com/#!/HayleyPaige_JLM)       (https://www.pinterest.com/misshayleypaige)
             (https://instagram.com/misshayleypaige)       (https://www.snapchat.com/add/misshayleypaige)




                              HAYLEY PAIGE ON INSTAGRAM
https://www.jlmcouture.com/Hayley-Paige                                                                                      10/14
3/10/2021         Case 1:20-cv-10575-LTS-SLC        Document
                                      Bridal Gowns, Wedding Dresses117    Filed
                                                                    by Hayley Paige03/19/21       Page 11 of 14
                                                                                    Bridal - JLM Couture

                             @misshayleypaige (https://www.instagram.com/misshayleypaige)




       (https://www.instagram.com/p/CMKHUFfAGZf/)                     (https://www.instagram.com/p/CMFNbHHAQ0_/)




                                                                                                         n
                                                                                                    21 a
                                                                                                 4/ tm
                                                                                              3/ Gu




                                                                                                      .
                                                                                                   on
                                                                                          ed v
                                                                                       id nc




                                                                                                si
                                                                                        er t.
                                                                                             is
                                                                                    t p igh
                                                                                    ec I




                                                                                           m
                                                                                 D ure




                                                                                ou yr
                                                                                         1
      (https://www.instagram.com/p/CMCtEemAoGp/)                        (https://www.instagram.com/p/CL6nVdIAS_9/)
                                                                                       2

                                                                             ith op
                                                                             75 ut



                                                                                    0/
                                                                          05 Co




                                                                           w c
                                                                                  1

                                                                        d by
                                                                               3/
                                                                       V1 M



                                                                             n


                                                                     ite d
                                                                    C JL




                                                                           o


                                                                  ib te
                                                                         d

                                                               oh ec
                                                                20 in



                                                                      ve


                                                             pr ot
                                                                    d



                                                                   hi
                                          ite




                                                           is pr
                                                                rc
                                          C



                                                              A


                                                          n is
                                                       tio nt
                                                     uc e
                                                   od um
                                                 pr oc
                                               re d
                                             er his
                                           th T




        (https://www.instagram.com/p/CL1tWvVAusV/)
                                                   r
                                                Fu




                                                              GET ON


                                                 THE LIST
             Enter Your Email Address

                  I agree with JLM Couture's Privacy Policy (/privacy) and allow for JLM Couture to send me
                                            emails. I may unsubscribe at any time.
https://www.jlmcouture.com/Hayley-Paige                                                                              11/14
3/10/2021         Case 1:20-cv-10575-LTS-SLC        Document
                                      Bridal Gowns, Wedding Dresses117    Filed
                                                                    by Hayley Paige03/19/21       Page 12 of 14
                                                                                    Bridal - JLM Couture
               Enter your email address to receive news, o ers, and promotional communications. You may unsubscribe at any time.

                                                               SUBSCRIBE




 HOME (/)
                                                      ABOUT (/joseph-l-murphy)
 About Joseph L. Murphy (/joseph-l-murphy) Company Pro le (/company-pro le) FAQs (/faq) Careers (/careers)
 Contact Us (/contact-us)
 FLAGSHIP BOUTIQUE (/boutique) BLOG (/blog) REAL WEDDINGS (/jlm-weddings) JLM Europe (/jlm-europe)
 SUBSCRIBE (/signup) SOCIAL (/get-social) SIGN IN (/user/login)



            (https://instagram.com/misshayleypaige)



                                                                                                            n
            (https://www.facebook.com/pages/Hayley-Paige/209041175829590)
                                                                                                       21 a
                                                                                                    4/ tm
                                                                                                 3/ Gu




                                                                                                         .
                                                                                                      on
                                                                                             ed v


            (https://www.pinterest.com/misshayleypaige)
                                                                                          id nc




                                                                                                   si
                                                                                           er t.
                                                                                                is
                                                                                       t p igh
                                                                                       ec I




                                                                                              m
                                                                                    D ure




                                                                                   ou yr
                                                                                          2 1

                                                                                ith op
                                                                                75 ut



                                                                                       0/


            (https://www.youtube.com/channel/UCJR_76xqVd6ihrlUm3AL-qg)
                                                                             05 Co




                                                                              w c
                                                                                     1

                                                                           d by
                                                                                  3/
                                                                          V1 M



                                                                                n


                                                                        ite d
                                                                       C JL




                                                                              o


                                                                     ib te
                                                                            d

                                                                  oh ec
                                                                   20 in



                                                                         ve


                                                                pr ot
                                                                       d



                                                                      hi
                                            ite




                                                              is pr
                                                                   rc
                                          C



                                                                 A


                                                             n is




   BRIDAL GOWNS                                                           BRIDESMAID DRESSES
                                                          tio nt
                                                        uc e
                                                      od um




   Hayley Paige (/Hayley-Paige)                                           Hayley Paige Occasions (/Hayley-Paige-Occasions)
                                                    pr oc
                                                  re d




   Lazaro (/Lazaro)                                                       Plus Size Bridesmaid Styles (/hayley-paige-
                                                er his




                                                                          occasions/plus-size)
                                              th T




   Allison Webb (/allison-webb)
   Blush by Hayley Paige (/Blush-Hayley-Paige)                            Search by Color
                                                     r




                                                                          (https://www.jlmcouture.com/Hayley-Paige-
                                                  Fu




   Tara Keely by Lazaro (/Tara-Keely)
                                                                          Occasions/color-search)
   Ti Adora by Allison Webb (/Ti-Adora)
                                                                          Flower Girl Dresses (/la-petite- ower-girl)
   Hayley Paige Athleisure (/hayley-paige/athleisure)
                                                                          Maternity Dresses (/maternity)
   Lucia by Allison Webb (/lucia)
                                                                          Hayley Paige Athleisure (/hayley-paige/athleisure)
   Jim Hjelm by Hayley Paige (/Jim-Hjelm)
                                                                          Purchase a Swatch
   Alvina Valenta (/Alvina-Valenta)                                       (https://www.popuphayleypaige.com/collections/swat
                                                                          1)

   ABOUT                                                                  WHERE TO BUY
   About Joseph L. Murphy (/joseph-l-murphy)                              Pop-Up Paige (https://popuppaige.com)
   Company Pro le (/company-pro le)                                       Stores (/stores)
   FAQs (/faq)                                                            Trunk Shows (/trunk-shows)
https://www.jlmcouture.com/Hayley-Paige                                                                                            12/14
3/10/2021         Case 1:20-cv-10575-LTS-SLC        Document
                                      Bridal Gowns, Wedding Dresses117    Filed
                                                                    by Hayley Paige03/19/21       Page 13 of 14
                                                                                    Bridal - JLM Couture

   Careers (/careers)                                                 JLM Boutique (/boutique)
   Contact Us (/contact-us)                                           JLM Europe (/jlm-europe)
   Editors (/user/login?destination=/editors)
   Editors Europe (/user/login?destination=/editors-
   europe)
   For the Retailer (/retailers)
   Privacy Policy (/privacy)

   STAY CONNECTED
   Subscribe (/signup)
   Holy Matrimoji
   (https://itunes.apple.com/us/app/holy-
   matrimoji/id1205065283)
   Social (/get-social)
   Real Weddings (/jlm-weddings)
   Aisle Style Blog (/blog)


                                                                                                         n
                                                                                                    21 a
   Celebrity Spotlight (/celebrity-spotlight)                                                    4/ tm
                                                                                              3/ Gu




                                                                                                      .
                                                                                                   on
                                                                                          ed v
                                                                                       id nc




                                                                                                si
                                                                                        er t.
                                                                                             is
                                                                                    t p igh
     Now hiring at JLM Couture New York! See our careers (https://www.jlmcouture.com/careers) page for more
                                                                                    ec I




                                                                                           m
                                                                                 D ure




                                                                                ou yr
                                                                                         1
                                                  information.
                                                                                       2

                                                                             ith op
                                                                             75 ut



                                                                                    0/
                                                                          05 Co




                                                                           w c
                                                                                  1

                                                                        d by
                                                                               3/
                                                                       V1 M



                                                                             n


                                                                     ite d
                                                                    C JL




                                                                           o


                                                                  ib te
                                                                         d

                                                               oh ec
                                                                20 in



                                                                      ve


                                                             pr ot
                                                                    d



                                                                   hi
                                          ite




                                                           is pr
                                                                rc
                                          C



                                                              A


                                                          n is
                                                       tio nt
                                                     uc e
                                                   od um
                                                 pr oc
                                               re d
                                             er his
                                           th T    r
                                                Fu




https://www.jlmcouture.com/Hayley-Paige                                                                           13/14
                                                                                                                          3/10/2021




https://www.jlmcouture.com/Hayley-Paige
                                                                      C
                                                                          ite
                                                                       d
                                          Fu                       20 in
                                             r                         C JL
                                              th T
                                                                                                                Case 1:20-cv-10575-LTS-SLC




                                                                          V1 M
                                                er his                       05 Co
                                                  re d
                                                    pr oc        A rc           75 ut
                                                      od um           hi            D ure
                                                                                                                                    Bridal Gowns, Wedding




                                                        uc e             ve            ec I
                                                                            d             id nc
                                                          tio nt
                                                             n is             o n            ed v
                                                                                                                                                  Document




                                                              is pr               3/             3/ Gu
                                                                pr ot                1              4/ tm
                                                                                                                                                          Dresses117




                                                                                       0/              21 a
                                                                  oh ec                   2 1               n
                                                                     ib te
                                                                                                                                                                  by Hayley




                                                                        ite d
                                                                           d by
                                                                                                                                                                        Filed




                                                                              w c
                                                                                ith op
                                                                                   ou yr
                                                                                       t p igh
                                                                                           er t.
                                                                                              m
                                                                                                                                                                            Paige03/19/21




                                                                                                is
                                                                                                   si
                                                                                                      on
                                                                                                         .
                                                                                                                                                                                  Bridal - JLM Couture
                                                                                                                                                                                                Page 14 of 14




14/14
